                              BAICE~DONELSON
NEILE. DUKE                l 00 LIGHT STREET· BALTIMORE,         MARYLAND 21202 • 410.685.1120 • bokerdonelson.com
Direct Dial: 410.862. 1198
Direct Fax: 443.263.7598
E-Mail Address: nduke@bakerdonclson.com


                                                                 May 6, 20 19

ELECTRONICALLY SERVED
AND FILED VIA CM/ECF
The Honorable Deborah K. Chasanow
Judge, United States District Court for the District of Maryland
U.S. Courthouse
6500 Cherrywood Lane
Greenbelt, MD 20770

          Re:        Borkowski, et al v. Baltimore County, Maryland, et. al.
                     Case Number: 1: l 8-cv-02809-DKC

Dear Judge Chasanow:

        This correspondence responds to the Court's Paperless Notice, dated May 6, 2019. Doc.
No. 58. To recap, I submitted a letter to chambers earlier today, on behalf of the Baltimore
County Defendants., wherein I advised that a discovery-related issue had surfaced. Doc. No. 57.
In responding to my letter, you noted that a Scheduling Order had not been entered governing
discovery efforts (presumably, such that a discovery dispute would be at stake), but encouraged
the submission of an outline regarding the issue(s). With that preface, this Court's attention is
drawn to the fact that, for all intents and purposes, Plaintiffs are currently apparently engaged in
the discovery process, despite the absence of a Scheduling Order. The means by which the
Plaintiffs are engaged in that effort is through the use of voluminous and excessive Public
Information Act requests, which have been directed to my clients since the filing of the lawsuit.
Notably, those requests were sent without my inclusion in those communications. Here is an
outline of the points for discussion.

      First, as the Court correctly notes, under Local Rule 103.9, this Court may issue a
Scheduling Order.

       Second, Local Rule 104.4 instructs that, "(u]nless otherwise ordered by the Court ...
discovery shall not commence and disclosures need not be made until a scheduling order is
entered."

        Third, Plaintiffs' original lawsuit was filed on September 10, 2018. Since the filing of
that pleading, Plaintiffs have served roughly sixty (60) document production requests under the
guise of the Maryland Public Information Act. The vast majority of those requests were in the
month of March 2019, during the time period in which the parties were filing their respective
motions with this Court. Without question, the Plaintiffs' document production requests all relate
to the subject matter of the pending civil action. Defendants are fully prepared to cite multiple
samples of Plaintiffs' requests as evidence this fact.
4821 -5610-5110vl
2946788-00000 I 05/06/2019
  ••••••••      e   •••   9   ••••••••   •   •••••••••   •   •   •••••••••••        a   ••••••••••••••••       a   ••••••••••••••••••••••




   ALABAMA· f LORIDA · GEORGIA· LOUISIANA · MARYLAND· MISSISSIPPI• SOUTH CAROLINA · TENNESSEE ·TEXAS· VIRGINIA• WASHINGTON, D.C.
Honorable Deborah K. Chasanow
May 6, 2019
Page2


       Fourth, on April 11, 2019, correspondence was sent to Plaintiffs, through their counsel,
"respectfully requesting that (Plaintiffs] cease from issuing any further document production
requests ... and that any action on Plaintiffs' pending requests be suspended until the appropriate
time for discovery disclosures." In that letter, Plaintiffs were further advised as follows:

          the stated aim of the Maryland Public Information Act is to afford all persons access to
          information about the affairs of government, and the official acts of public officials and
          employees. See Md. Ann. Code, Gen. Prov., §4-103(a). The primary purpose of the Act
          is not to benefit private litigants, or serve as a substitute for civil discovery. See e.g.,
          Baldrige v. Shapiro, 455 U.S . 345 (1982); NLRB v. Sears, Roebuck & Co., 421 U.S. 132
          (1975); Renegotiation Bd. v. Bannercraft Clothing Co., 415 U.S. I (1974). (under
          analogous circumstances). As made obvious by the information sought, the document
          production requests sent to my client are clearly for the purpose of advancing the
          Plaintiffs' litigation efforts, rather than the activity of a private citizen attempting to
          inform him/herself of government affairs. As such, the Act is not well-served under these
          circumstances; namely, through Plaintiffs' fifty (50) PIA requests in the span of the last
          one and a half months.

       Fifth, with respect to pubic information act requests, the prevailing statute (Md. Ann.,
Code, Gen. Prov. §4-301 (a)(2)(iv)), does not allow inspection where it would be contrary to "an
order of a court of record." To that end, this District's Local Rules are considered standing
orders of the Court. See, e.g., First Penn-Pacific Life Ins. Co. v. William R. Edwards, Cid., 659
F. Supp. 2d 727, 730 (D. Md. 2009).

         Sixth, pursuant to Local Rule 104.7, Defendants have diligently sought to confer with
Plaintiffs in hopes of amicably resolving this discovery-related issue. To wit, in addition to the
above April 11th letter, separate formal communications were also sent to Plaintiffs on April
22nd and 29th. However, to date, Plaintiffs have not fully responded to the substgance of those
letters.

       In sum, Defendants take exception to Plaintiffs' end-around of the normal discovery
process, and request an audience with the Court to discuss a resolution to the issue. As always,
thank you for your time and attention to this matter.

                                                       Respectfully,

                                                        BAKER, DONELSON, BEARMAN,
                                                        C~&B~W_!2l·!C
                                                       Neil E. Duke,{ har\ t Jde;     ~
NED:cld
cc:   All Counsel of Record (via CM/ECF)


4821·5610·51 !Ovl
2946788-00000 I 05/0612019
